IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41389

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 563
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 12, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
GAVIE JULIAN GARCIA, aka GAVIE J.                )     THIS IS AN UNPUBLISHED
GARCIA, GABE GARCIA,                             )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Thomas J. Ryan, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Gavie Julian Garcia, aka Gavie J. Garcia, Gabe Garcia pled guilty to violation of a no-
contact order. I.C. § 18-920(3). The district court sentenced Garcia to a unified term of five
years, with a minimum period of confinement of two years, but suspended the sentence and
placed Garcia on probation. Garcia violated the terms of his probation. The district court
revoked Garcia’s probation, but retained jurisdiction. Thereafter the district court relinquished
jurisdiction. Garcia filed an I.C.R 35 motion, which the district court denied. Garcia appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In


                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted in support of Garcia’s Rule 35 motion, we
conclude no abuse of discretion has been shown. Therefore, the district court’s order denying
Garcia’s Rule 35 motion is affirmed.




                                              2